            Case 2:20-cv-01918-GMN-NJK Document 16
                                                12 Filed 11/20/20
                                                         11/16/20 Page 1 of 2



 1   LAW OFFICES OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     610 South Ninth Street
 3   Las Vegas, Nevada 89101
     Telephone: (702) 386-0536
 4   Facsimile: (702) 386-6812
     Email: office@danielmarks.net
 5   Attorney for Plaintiff
 6                                    UNITED STATES DISTRICT COURT
 7                                            DISTRICT OF NEVADA
 8   BARBARA BRABENEC,                                     Case No.       2:20-CV-01918-GMN-NJK
 9          Plaintiff,
10   vs.                                                   STIPULATION AND ORDER TO CONTINUE
                                                           EARLY NEUTRAL EVALUATION (ECF No. 7)
11   CITY OF HENDERSON, a political
     subdivision of the State of Nevada,
12
            Defendant.
13                                                 /
14          COMES NOW, Plaintiff Barbara Brabenec (“Plaintiff”), by and through her counsel of record,
15   Law Office of Daniel Marks, and Defendant City of Henderson (“Defendant”) by and through their
16   attorneys of record, the Garg Golden Law Firm, and hereby stipulate as follows:
17          1.      That the Early Neutral Evaluation (“ENE”) currently scheduled for December 9, 2020, at
18                  9:00 a.m., be continued to this Court’s first available date on or after January 18, 2021, to
19                  ensure the parties have sufficient time to do any initial discovery required to aid in the
20                  their participation during the ENE. This time is necessary because Defendant agreed to
21                  withdraw its Motion to Dismiss (ECF No. 6) if Plaintiff filed an Amended Complaint
22                  with more detail as argued in the withdrawn Motion to Dismiss. (ECF No. 10.) The
23                  parties agreed to continue the due date for Plaintiff’s Amended Complaint to November
24                  30, 2020. (ECF No. 11.)
25   ////
26   ////
27   ////
28   ////


                                                          1
          Case 2:20-cv-01918-GMN-NJK Document 16
                                              12 Filed 11/20/20
                                                       11/16/20 Page 2 of 2



 1         2.     That the ENE Statements, currently due on December 2, 2020, and the Telephonic
 2                Conference, currently scheduled for December 8, 2020, at 3:00 p.m., also be continued in
 3                accordance with the continued ENE date.
 4
                16th day of November, 2020.
     Dated this _____                                            16th day of November, 2020.
                                                      Dated this _____
 5
     LAW OFFICE OF DANIEL MARKS                       GARG GOLDEN LAW FIRM
 6
 7   /s/ Daniel Marks
     ________________________________                 /s/ Anthony B. Golden
                                                      ________________________________
     DANIEL MARKS, ESQ.                               ANTHONY B. GOLDEN, ESQ.
 8   Nevada Bar No. 2003                              Nevada Bar No. 9563
     610 South Ninth Street                           3145 St. Rose Parkway, Suite 230
 9   Las Vegas, Nevada                                Henderson, Nevada 89052
     (702) 386-0536                                   (702) 850-0202
10   Counsel for Plaintiff                            Counsel for Defendant
11
                                              ORDER
12                                                  IT IS SO ORDERED.
      IT IS ORDERED that on that basis of good cause the parties' stipulation is GRANTED. The
13    ENE is rescheduled to 1/20/2021 at 9:00 AM by Dated  this ____ day ofthe
                                                      videoconference;      November,
                                                                               pre-ENE2020
                                                                                       call is
14    rescheduled to 1/19/2021 at 3:00 PM PST; ENE statements are due on 1/12/2021. The
      remainder of ECF No. 7 (including details on how to submit ENE briefs) remains in effect.
15                                                  ___________________________
                                                    BRENDAIT ISWEKSLER
                                                                 SO ORDERED
16                                                  United States Magistrate Judge
                                                          DATED: 5:40 pm, November 20, 2020
17
18
19                                                          BRENDA WEKSLER
                                                            UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28


                                                      2
